Citation Nr: 1813032	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-35 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The rating decision granted entitlement to special monthly pension based on being housebound effective August 14, 2015, the date VA received the Veteran's claim.  It denied entitlement to special monthly pension based on the need for aid and attendance.  The Board notes that the Veteran is over 65 and has met the basic eligibility requirements for nonservice connected pension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is confused and cannot safely use a stove to prepare meals.



CONCLUSION OF LAW

The criteria for special monthly pension (SMP) (A and A) have been met.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.23, 3.3, 3.351, 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Special Monthly Pension (A and A)

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person. The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.  38 C.F.R. § 3.351 (b).

The veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she:

(1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or physical incapacity; or

(3) Establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351 (c).

The following will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3): inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III.  History

In August 2015, VA received VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The VA examination indicated that the Veteran is able to feed himself and prepare his own meals.  He does not need assistance in bathing and tending to other hygiene needs.  He is not legally blind.  He does not require nursing home care or medication management.  He has the ability to manage his own financial affairs.  The Veteran is able to leave his home with assistance.  He has limited motion of the lower extremities with bursitis.  His spine, trunk, and neck were stable.  He had claudication of the knee joint that was tender.  There were no disabilities listed that restricted the listed activities/functions.  The VA examiner noted that the Veteran had hyperlipidemia and coronary artery disease.  The VA examiner noted that the "patient is unable to go alone out of the house, becomes confused."  

The Veteran submitted a January 2016 Notice of Disagreement (NOD).  He contends that the VA examination is incorrect because the Veteran's son prepares the meals, and he only heats them from the microwave.  He is an 85 year old with heart disease, and needs the assistance to prepare meals, go to the doctor, and to go to pay bills and clean the house.  

The Veteran's disabilities for pension purposes only are coronary artery disease at 100 percent, bursitis of the knee with limited motion and claudication at 40 percent, and bursitis of the knee with limited motion and claudication at 30 percent.  He is also in receipt of special monthly pension based on being housebound.      

An Attendant Affidavit from J. R. dated January 18, 2017 shows that Mr. R. provides services including assistance with bathing, standing and sitting, getting in and out of bed, eating, walking, dressing and undressing, and taking medication.  He indicates that the Veteran paid him $7,200 last year for these services.  He began providing these services in January 2016 to the present.    

The Veteran also submitted an Attendant Affidavit from J. R. dated January 25, 2018.  It shows the payment of $9,000 for the year.  No receipts are attached.  It also shows that Mr. R. provides services including assistance with bathing, standing and sitting, getting in and out of bed, eating, walking, dressing and undressing, and taking medication.  A contemporary Medical Expense Report shows treatment for medicines, laboratory, caregiver, eye glasses, and dental care.  It shows a hand written note that "Receipts are available upon request."  It also shows transportation for medical purposes to Dr. J. R. M.  It shows a total of 1,000 miles traveled.  It shows an even payment of $500.00 paid by the Veteran in January/December 2017.


IV. Analysis

Based upon his August 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance and lay argument, the Veteran asserts the need for aid and attendance primarily due to his heart disability, lower extremity disabilities, and becoming confused.  These affect his mobility and ability to feed himself.

The Veteran is competent to report that he only uses a microwave to reheat the meals prepared by his son.  He is also competent to report that he needs assistance to prepare meals, go to the doctor, to go to pay bills, and clean the house.

The Attendant Affidavits both indicate he needs assistance, including with eating, bathing, dressing, undressing and taking medication.    

For the issue of entitlement to SMP based upon the need for aid and attendance, the Board finds that special monthly pension is warranted.  A preponderance of the evidence shows that the Veteran is in need of regular aid and attendance.  The VA examination showed that the Veteran becomes confused.  The Veteran also asserts that he is only able to use a microwave to heat up his meals.  They are otherwise prepared by his son.  The evidence also shows that he is in need with the normal expectations such as bathing and dressing.  The Board is of the opinion that it would not be a safe expectation for the Veteran to use a stove to prepare his meals due to his confusion.  Consequently, special monthly pension based on aid and attendance is warranted.




ORDER

Entitlement to special monthly pension based on aid and attendance is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


